The petition for writ of certiorari to the
United States Court of Appeals for the Ninth Circuit is granted limited to the following question:
“In view of the fact that exclusive jurisdiction over the subject matter was in the National Labor Relations Board (Garner v. Teamsters Union, 346 U. S. 485), could *937the Federal District Court, on application of the Board, enjoin Petitioners from enforcing an injunction already obtained from the State Court?”
Carl M. Gould for petitioners. Acting Solicitor General Stern, George J. Bott, David P. Findling, Dominick L. Manoli and Norton J. Come filed a memorandum for respondent.